                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 JAMES DARNELL BLACK,
                                               Case No. 1:19-cv-509-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 STATE OF IDAHO and IDAHO
 DEPARTMENT OF CORRECTION,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff James Darnell Black’s Complaint

as a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole

or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order directing Plaintiff to

file an amended complaint if Plaintiff intends to proceed.

1.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. In other words, although Rule 8 “does not

require detailed factual allegations, ... it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If the facts

pleaded are “merely consistent with a defendant’s liability,” or if there is an “obvious

alternative explanation” that would not result in liability, the complaint has not stated a

claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation marks

omitted).

3.     Factual Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”), currently incarcerated at the Idaho State Correctional Center. Plaintiff is

currently serving a five-year sentence for criminal possession of a financial transaction

card. Compl., Dkt. 3, at 3.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       Plaintiff states that he is intellectually disabled and has mental health and

substance abuse problems. He asserts that the sentencing judge in his state court criminal

case should have ordered the IDOC to provide Plaintiff with rehabilitative services and

drug treatment during incarceration. Id. at 3–4. Plaintiff also claims that the IDOC has

not placed Plaintiff “in any habilitation programs to treat his [intellectual disability], nor

did any official offer, recommend or attempt to place the plaintiff in any drug treatment

programs or rehabilitative programs.” Id.

4.     Discussion

       Plaintiff asserts that Defendants have violated the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq. See Compl. at 2. Plaintiff also alleges that

Defendants have deprived him of a liberty interest in receiving “habilitation” and other

programs in prison. Id. at 2, 5. It is not clear whether Plaintiff is also claiming that he has

received inadequate medical or mental health care in prison. See generally id. at 2–5.

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 28 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     ADA Claims

       The ADA generally prohibits discrimination on the basis of an individual’s

disability. Title II of the ADA applies to an “individual with a disability who, with or

without reasonable modifications to rules, policies, or practices … meets the essential

eligibility requirements for the receipt of services or the participation in programs or

activities provided by a public entity.” 42 U.S.C. § 12131(2).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
       Title II extends to prison inmates who are deprived of the benefits of participation

in prison programs, services, or activities because of a disability. See Pa. Dep’t of Corr.

v. Yeskey, 524 U.S. 206, 211 (1998). In order to proceed with an ADA claim, Plaintiff

must plausibly allege (1) that he has a disability; (2) that he is otherwise qualified to

participate in or receive a public entity’s services, programs, or activities; (3) that he was

denied the benefits of those services, programs, or activities, or was otherwise

discriminated against by the public entity; and (4) that such exclusion, denial of benefits,

or discrimination was by reason of his disability. See Weinreich v. Los Angeles Cnty.

Metro. Transp. Auth., 114 F.3d 976, 978 (9th Cir. 1997).

       A public entity is required to “make reasonable modifications in policies,

practices, or procedures when the modifications are necessary to avoid discrimination on

the basis of disability, unless the public entity can demonstrate that making the

modifications would fundamentally alter the nature of the service, program, or activity.”

28 C.F.R. § 35.130(b)(7). “The ADA does not require perfect parity among programs

offered by various facilities that are operated by the same umbrella institution. But an

inmate cannot be categorically excluded from a beneficial prison program based on his or

her disability alone.” Pierce v. Cnty. of Orange, 526 F.3d 1190, 1221 (9th Cir. 2008).

       By statutory definition, a Title II ADA claim must be brought against a state or

state entity. See United States v. Georgia, 546 U.S. 151, 159 (2006) (holding that Title II

of the ADA validly abrogates Eleventh Amendment immunity for states for conduct that

actually violates the Fourteenth Amendment); Vinson v. Thomas, 288 F.3d 1145, 1156

(9th Cir. 2002) (“[A] plaintiff cannot bring an action under 42 U.S.C. § 1983 against a

INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
State official in her individual capacity to vindicate rights created by Title II of the ADA

or section 504 of the Rehabilitation Act.”); compare Miranda B. v. Kitzhaber, 328 F.3d

1181, 1187-88 (9th Cir. 2003) (per curiam) (holding that Title II’s statutory language

does not prohibit a plaintiff from requesting injunctive action against state officials in

their official capacities). Claims against individuals asserted under the ADA are treated

as official capacity claims because no individual capacity claims exist under the statute.

See, e.g., Becker v. Oregon, 170 F. Supp. 2d 1061, 1066 (D. Or. 2001).

       Plaintiff has not alleged any facts that would support a claim under the ADA. He

states that he is disabled and that he has been denied rehabilitative services and drug

treatment programs in prison. However, Plaintiff has not plausibly alleged that he was

denied such services or treatment on account of Plaintiff’s disability. Therefore, the

Complaint fails to allege that a state official acted with a discriminatory motive in

denying Plaintiff the services or treatment that he desires.

       Plaintiff should keep the above standards in mind if he files an amended

complaint.

       B.     Section 1983 Claims

       Plaintiff also brings claims under 42 U.S.C. § 1983, the civil rights statute. To

state a plausible civil rights claim, a plaintiff must allege a violation of rights protected by

the Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials generally are not liable for damages in their individual capacities

under § 1983 unless they personally participated in the alleged constitutional violations.

Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at 677

(“[E]ach Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) “set[] in motion a series of acts by others”; (2)

“knowingly refus[ed] to terminate a series of acts by others, which [the supervisor] knew

or reasonably should have known would cause others to inflict a constitutional injury”;

(3) failed to act or improperly acted in the training, supervision, or control of his

subordinates”; (4) “acquiesc[ed] in the constitutional deprivation”; or (5) engag[ed] in

“conduct that showed a reckless or callous indifference to the rights of others.” Id. at

1205-09.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

             i.      Eleventh Amendment Immunity

       The only two named Defendants are the State of Idaho and the IDOC, which is a

state entity. But the Eleventh Amendment prohibits a federal court from entertaining a

suit brought by a citizen against a state or state entity absent a waiver of state sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984).

       Unlike the ADA, § 1983 does not constitute such a waiver. See Quern v. Jordan,

440 U.S. 332, 342–44 (1979). Nor has Idaho itself waived its sovereign immunity for

constitutional claims. Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012 WL 1410105, at

*6 (D. Idaho Apr. 23, 2012) (unpublished). Finally, only a “person” may be sued

pursuant to 42 U.S.C. § 1983, and a state is not considered a “person” under that statute.

Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Therefore, the State of Idaho

and the IDOC are immune from Plaintiff’s § 1983 claims.

            ii.      Due Process Claims

       Even if Defendants were not immune from § 1983 claims under the Eleventh

Amendment, Plaintiff’s due process claims still would be subject to dismissal.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
       The Due Process Clause of the Fourteenth Amendment prohibits state action that

deprives a person of life, liberty, or property without due process of law. A person cannot

obtain relief on a due process claim unless he demonstrates that he was deprived of one

of these protected interests. Kentucky Dep’t of Corr. v. Thompson, 490 U.S. 454, 459-60

(1989). Because liberty interests are “generally limited to freedom from restraint,” the

Supreme Court has held that a prisoner possesses a liberty interest under the United

States Constitution only when a change occurs in confinement that imposes an “atypical

and significant hardship ... in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995).

       An inmate does not have a protected liberty interest in receiving rehabilitative

services, or in being provided with particular treatment programs, in prison. See

Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987) (no right to a particular

security classification or to prison rehabilitative services); Bauman v. Arizona Dep’t of

Corrs., 754 F.2d 841, 844 (9th Cir. 1985) (no constitutional right to work furlough

classification); Hoptowit v. Ray, 682 F.2d 1237, 1254-55 (9th Cir. 1982) (no general right

to rehabilitation), abrogated in part on other grounds by Sandin, 515 U.S. 472.

Therefore, the Complaint does not state a plausible due process claim with respect to

Plaintiff’s lack of access to rehabilitative services or drug treatment programs.

           iii.       Eighth Amendment Claims

       It is not clear whether Plaintiff is asserting an Eighth Amendment claim, which, in

any event, would also be barred by the Eleventh Amendment. If Plaintiff intends to assert



INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
such a claim in an amended complaint, against a defendant who is not immune from suit,

he should consider the following standards of law.

       The Eighth Amendment protects prisoners against cruel and unusual punishment.

To state a claim under the Eighth Amendment, prisoners must plausibly allege that they

are “incarcerated under conditions posing a substantial risk of serious harm,” or that they

have been deprived of “the minimal civilized measure of life’s necessities” as a result of

the defendants’ actions. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation

marks omitted). An Eighth Amendment claim requires a plaintiff to satisfy “both an

objective standard—that the deprivation was serious enough to constitute cruel and

unusual punishment—and a subjective standard—deliberate indifference.” Snow v.

McDaniel, 681 F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by

Peralta v. Dillard, 744 F.3d 1076 (9th Cir. 2014) (en banc).

       The Eighth Amendment includes the right to adequate medical treatment in prison,

and prison officials or prison medical providers can be held liable if their “acts or

omissions [were] sufficiently harmful to evidence deliberate indifference to serious

medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). The right to adequate prison

health care includes adequate mental health treatment, and the standards are the same

whether the treatment is considered physical or mental. Doty v. County of Lassen, 37 F.3d

540, 546 (9th Cir. 1994).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v.

McMillian, 503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
amounts to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The

Ninth Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

        As to the subjective standard, “deliberate indifference entails something more than

mere negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at

835. A prison official or prison medical provider acts with “deliberate indifference...only

if the [prison official or provider] knows of and disregards an excessive risk to inmate

health and safety.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1187 (9th Cir. 2002)

(internal quotation marks omitted), overruled on other grounds by Castro v. Cty. of Los

Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc). “Under this standard, the prison

official must not only ‘be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists,’ but that person ‘must also draw the inference.’”

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (quoting Farmer, 511 U.S. at

837).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104-05 (footnotes omitted). Medical malpractice or

negligence does not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin, 974 F.2d at 1060. Additionally, there is no constitutional right to an outside

medical provider of one’s own choice. See Roberts v. Spalding, 783 F.2d 867, 870 (9th

Cir. 1986) (“A prison inmate has no independent constitutional right to outside medical

care additional and supplemental to the medical care provided by the prison staff within

the institution.”).

       “If a [prison official] should have been aware of the risk, but was not, then the

[official] has not violated the Eighth Amendment, no matter how severe the risk.”

Gibson, 290 F.3d at 1188. If medical personnel have been “consistently responsive to [the

inmate’s] medical needs,” and the plaintiff has not shown that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061.

       Differences in judgment as to appropriate medical diagnosis and treatment

between an inmate and prison medical providers—or, for that matter, among medical

providers—are not enough to establish a deliberate indifference claim. Sanchez v. Vild,

891 F.2d 240, 242 (9th Cir. 1989). “[T]o prevail on a claim involving choices between

INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
alternative courses of treatment, a prisoner must show that the chosen course of treatment

‘was medically unacceptable under the circumstances,’ and was chosen ‘in conscious

disregard of an excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058

(alteration omitted) (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)).

Stated another way, a plaintiff must plausibly allege that medical providers chose one

treatment over the plaintiff’s preferred treatment “even though they knew [the plaintiff’s

preferred treatment] to be medically necessary based on [the plaintiff’s] records and

prevailing medical standards.” Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D.

Cal. 2015).

              iv.    Judicial Immunity

       Although Plaintiff does not name the sentencing judge as a defendant in the

caption of the Complaint, it appears he might intend to assert claims against her. See Dkt.

3 at 2. However, Judge Copsey would be entitled to absolute immunity for her sentencing

decision.

       Under the doctrine of absolute judicial immunity, a judge is not liable for

monetary damages for acts performed in the exercise of her judicial functions. Stump v.

Sparkman, 435 U.S. 349, 355-56 (1978). Judicial officers are also entitled to absolute

immunity from claims for injunctive relief “unless a declaratory decree was violated or

declaratory relief was unavailable.” 42 U.S.C. § 1983. In other words, if declaratory relief

in an action is available, absolute judicial immunity bars any claims for injunctive relief

in that action. Kampfer v. Scullin, 989 F. Supp. 194, 201 (N.D.N.Y. 1997).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
       Absolute immunity for judicial officers “is justified and defined by the functions it

protects and serves, not by the person to whom it attaches.” Forrester v. White, 484 U.S.

219, 227 (1988). Therefore, to determine whether an act is judicial in nature so that

absolute immunity would apply, a court looks to “the nature of the act itself, i.e., whether

it is a function normally performed by a judge, and to the expectations of the parties, i.e.,

whether they dealt with the judge in his judicial capacity.” Sparkman, 435 U.S. at 362.

       Once it is determined that a judge was acting in his or her judicial capacity,

absolute immunity applies “however erroneous the act may have been, and however

injurious in its consequences it may have proved to the plaintiff.” Ashelman v. Pope, 793

F.2d 1072, 1075 (9th Cir. 1986) (en banc) (internal citations omitted). For example,

judicial immunity is not lost by allegations that a judge conspired with one party to rule

against another party: “a conspiracy between judge and prosecutor to predetermine the

outcome of a judicial proceeding, while clearly improper, nevertheless does not pierce the

immunity extended to judges and prosecutors.” Id. at 1078.

       There are two circumstances in which absolute judicial immunity does not apply.

First, a judge may not rely on immunity when he or she performs an act that is not

“judicial” in nature. Sparkman, 435 U.S. at 360. For example, when a judge used

physical force to evict a person from the courtroom, the Ninth Circuit held that the judge

performed a nonjudicial act not covered by absolute immunity. Gregory v. Thompson,

500 F.2d 59, 63 (9th Cir. 1974). Here, however, Judge Copsey imposed sentence upon a

criminal defendant, which—without question—is a judicial act covered by absolute

immunity.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
       Second, absolute immunity does not apply when a judge acts “in the clear absence

of all jurisdiction.” Sparkman, 435 U.S. at 356 (internal citations omitted). The scope of

a judge’s jurisdiction “must be construed broadly…. A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess

of his [or her] authority.” Id.

       The question of whether a judge acted in excess of her authority in making a

judicial ruling is a distinct issue from the question of whether a judge acted in the clear

absence of jurisdiction. Even if a judge exceeds her authority in making a judicial ruling

in a particular case, that judge is immune if the case is properly before the court. Mireles

v. Waco, 502 U.S. 9, 13 (1991). The difference between acting in the absence of

jurisdiction and acting in excess of authority is made clear in the following example:

               [I]f a probate judge, with jurisdiction over only wills and
               estates, should try a criminal case, he would be acting in the
               clear absence of jurisdiction and would not be immune from
               liability for his action; on the other hand, if a judge of a
               criminal court should convict a defendant of a nonexistent
               crime, he would merely be acting in excess of his jurisdiction
               and would be immune.

Sparkman, 435 U.S. at 357 n.7. In reviewing an allegation that a judge acted in the clear

absence of all jurisdiction, the Court considers whether the judge was acting beyond the

scope of the subject matter jurisdiction of the court. See Sparkman, 435 U.S. at 356-57;

Ashelman, 793 F.2d at 1076.

       In Idaho, the state district courts have original jurisdiction over all cases and

proceedings in law and in equity. Idaho Code § 1-705; Idaho Const. art. V, § 20.

Therefore, Judge Copsey had subject matter jurisdiction over Plaintiff’s criminal case.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
       Plaintiff complains only of actions that Judge Copsey took, or failed to take, in the

exercise of her judicial functions and within her lawful authority as a state district judge.

As a result, Judge Copsey would be entitled to absolute immunity even if Plaintiff had

named her as a defendant in this case.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function; (3)

the dates on which the conduct of the defendant allegedly took place; (4) the specific

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated; (6)

facts alleging that the elements of the violation are met; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “First Amended Complaint.” Plaintiff’s name and

address should be clearly printed at the top left corner of the first page of each document

filed with the Court.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 28 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff has 28 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If

              Plaintiff does not amend within 28 days, this case may be dismissed

              without further notice.

       2.     Plaintiff’s Motion to Place Civil Case in Abeyance (Dkt. 7) is DENIED.

       3.     Plaintiff’s request for appointment of counsel (contained in the Complaint)

              is DENIED without prejudice. Plaintiff may renew the request for counsel

              in an amended complaint.

                                                  DATED: January 24, 2020


                                                  _________________________
                                                  B. Lynn Winmill
                                                  U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
